Citation Nr: 1011690	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  06-07 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the left knee with instability, currently rated 
as 30 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1957 to 
January 1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 2004 and October 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.

When this case was previously before the Board in April 2009, 
it was remanded for additional development.  It has since 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Traumatic arthritis of the left knee with instability is 
manifested by manifested by moderate instability and pain on 
motion; extension is limited to more than 10 degrees; flexion 
is not limited to less than 45 degrees; locking of the knee 
is not been present.

2.  The Veteran's service-connected disabilities affect the 
orthopedic system and total a combined rating of 60 percent; 
the service-connected disabilities preclude him from securing 
or following any form of substantially gainful employment 
consistent with his education and industrial background.


CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for traumatic arthritis of the left knee with 
instability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257-5261 (2009).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letters mailed in March 2004 and March 2006 for 
the Veteran's knee claim, and May 2006 for the Veteran's TDIU 
claim.  Although the March 2006 letter was mailed after the 
initial adjudication of the Veteran's knee claim, the Board 
has determined that the Veteran has not been prejudiced by 
the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
receipt of all pertinent evidence, the originating agency 
readjudicated the claim.  There is no reason to believe that 
the ultimate decisions of the originating agency would have 
been different had complete VCAA notice been provided at an 
earlier time.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Increased Rating for Left Knee

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these  
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating  
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable  
rating for the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, this does not 
preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is 
duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2009)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2009)

 
38 C.F.R. § 4.71, Plate II (2009)

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability or 
disabilities shall be rated as totally disabled.  38 C.F.R. § 
4.16.  

"Substantially gainful employment" is that employment that 
"is ordinarily followed by the nondisabled to earn their 
livelihoods with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal 
employment will not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a).

Marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not excess the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  38 C.F.R. § 
4.16(a).

A TDIU may be assigned, if the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability or disabilities, provided that if there is only 
one such disability it is ratable at 60 percent or more, and 
that if there are two or more such disabilities at least one 
is ratable at 40 percent or more and the combined rating is 
70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

A claim for a TDIU presupposes that the rating for the 
service-connected disabilities is less than 100 percent, and 
only asks for a TDIU because of "subjective" factors that the 
"objective" rating does not consider.  Vittese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Left Knee

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the Veteran's service-connected left knee disability.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

By way of history, in a September 1978 rating decision, the 
Veteran was granted service connection for residuals of a 
left knee medical meniscectomy, and a noncompensable rating 
was assigned, effective July 6, 1978.  This rating was later 
increased to 10 percent in September 1979, effective July 6, 
1978.  In a June 2001 rating decision, the disability rating 
was increased to 20 percent, effective June 29, 2000.  The 
Veteran filed the instant claim for an increased rating in 
December 2003.  An August 2004 rating decision maintain 
confirmed a 20 percent rating. And the Veteran appealed this 
decision.  During the course of the appeal, the disability 
rating was increased to 30 percent, effective December 3, 
2003, the date of the Veteran's claim.  A February 2006 
rating action confirmed the earlier rating,  This action did 
not satisfy the Veteran's appeal.

The Veteran was afforded a VA examination in June 2004.  At 
the time, he reported flare-ups of the knee occurring one to 
two times per month lasting two to three days at a time, 
during which he has significant lower dysfunction and pain.  
He wore a knee brace periodically.  He worked as a security 
guard approximately three days per week.  Upon physical 
examination of the knee, the examiner noted that the Veteran 
walked with a limp, favoring the left side.  There was no 
abnormality in temperature of the knee, but there was pain 
and crepitus upon palpation.  Range of motion testing reveals 
zero degrees extension and flexion to 95 degrees with no 
pain.  There was mild medial collateral instability with 
valgus stress.  Lateral collateral and anterior-posterior 
cruciate ligaments were relatively stable.  After 
repetitively flexion and extending, testing for pain, 
weakness, fatigability, and coordination showed no change in 
range of motion.  The examiner assessed the Veteran with left 
knee traumatic arthritis.  

VA outpatient records also discuss the Veteran's knee 
condition and treatment.  In February 2004, it was noted that 
microsurgery for the knee may be planned.  In July 2005, it 
was noted that the Veteran's knee was a constant problem, 
with intermittent flares of extreme pain when the knee gave 
out.  An October 2006 entry notes a diagnosis of left knee 
osteoarthritis and indicated that the Veteran received knee 
(synvisc) injections.  In November 2006, when seen for his 
knee injection, left knee range of motion was recorded as 
zero to 120 degrees with good quad strength.

The Veteran was also afforded another VA examination in July 
2009.  The Veteran continued to report constant pain in the 
left knee and that he wore a knee brace.  He described the 
knee as 7-8 out of 10, with 10 being the worst pain.  He 
noted that after taking hydrocodone, the pain was reduced to 
a "3".  He stated that pain in the left knee started upon 
waking up and assuming an erect posture.  It hurt to bend, 
stoop, squat, kneel, or carry even moderately heavy objects.  
Flare-ups were reported to occur about once a month, lasting 
two to three days each.  The Veteran continued to work as a 
part-time security officer, and had been able to work despite 
his leg, back, and hip pain.  He had been able to work 
through the pain without taking sick leave for the previous 
12 months.  Limitations at work included being unable to walk 
or stand for period of time longer than 15 minutes, and 
inability to bend, stoop, squat, kneel, or lift objects.  
Upon physical examination, the Veteran's left knee was stable 
in terms of functioning in the medial and lateral collateral 
and anterior and posterior cruciate ligaments.  Flexion was 
to 100 degrees, with pain beginning at 90 degrees.  Extension 
was within normal limits without pain.  Upon repetition, 
flexion was limited to 80 degrees due to pain and lack of 
endurance.  The examiner concluded by diagnosing the Veteran 
with post-traumatic degenerative joint disease of the left 
knee.  

Based on the foregoing evidence, the Board has determined 
that a disability rating in excess of 30 percent for his left 
knee disability is not warranted.  The medical evidence of 
record does not establish that flexion of the left leg is 
limited to less than 45 degrees, or that extension was 
limited to more than 10 degrees.  Hence, the limitation of 
motion is, at best noncompensable.  Therefore, the Veteran is 
not entitled to a rating in excess of 10 percent on the basis 
of limitation of motion under either Diagnostic Code 5260 or 
5261.  Moreover, while pain was noted on examination, the 
objective evidence indicates that the pain experienced by the 
Veteran is only within certain ranges of motion, beyond those 
noted as without pain by the July 2009 examiner.  There was 
no muscle atrophy, weakness, incoordination, etc.  As such 
symptomatology has been considered in the assigned schedular 
rating, the Board finds that there is no additional 
functional loss to support a higher rating.  See DeLuca; 38 
C.F.R. §§ 4.40, 4.45. 

The Veteran is in receipt of a 30 percent rating, the highest 
rating under Diagnostic Code 5257.  A higher rating can only 
be assigned where there is ankylosis of the knee, amputation 
of the knee, limitation of flexion or extension of the knee 
to a degree far greater than presently shown, or where there 
is impairment of the tibia and fibula with nonunion.  The 
evidence clearly shows that this is not the case.  Therefore 
other diagnostic codes cited above are factually inapplicable 
in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).

The Board has considered whether there is any other basis for 
granting a higher rating, but has found none.  Consideration 
has been given to assigning a staged rating; however, at no 
time during the period in question has the disability 
warranted more than the currently assigned 30 percent rating.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vt. App. 119 (1999).

TDIU

The Veteran is service-connected for degenerative joint 
disease of the left hip, rated as 30 percent disabling, 
traumatic arthritis of the left knee with instability, rated 
as 30 percent disabling, spondylosis of the lumbosacral 
spine, rated as 20 percent disabling, and a scar of the right 
thumb considered noncompensably disabling.  His claim for a 
TDIU was received in May 2006.  

As the Veteran has three disabilities with a combined rating 
of 60 percent all effecting the same orthopedic system, the 
minimum schedule requirements for a TDIU are met.  See 
38 C.F.R. § 4.16(a).  The determinative issue, therefore, is 
whether his service-connected disabilities render him 
incapable of securing or 
maintaining substantially gainful employment.

On the Veteran's TDIU claim form, he indicated that he worked 
at a mall as a part-time security officer, grossing 
approximately $890.00 per month.  He also indicated that his 
highest level of education was four years of high school.

During the Veteran's July 2009 VA examination, the Veteran 
noted that his knee, back, and hip problems forced him to 
stop working full time and work only on a part-time basis.  
He noted that while he was able to work through his pain, he 
could not stand or walk for more than 15 minutes at a time, 
nor could he bend, stoop, squat, kneel, or carry heavy 
objects.  After a thorough physical examination, the examiner 
diagnosed the Veteran with post-traumatic degenerative joint 
disease of the left knee, degenerative joint disease of the 
lumbar spine, and left hip strain.  He determined that he was 
at least as likely as not that the Veteran's left knee, hip 
and low back conditions by themselves have rendered the 
Veteran unable to fulfill the requirements of his present job 
on a full-time basis, and obligated him to go part-time.  
However, he determined that the Veteran was still able to 
work on a part-time basis.  

After careful consideration, the Board finds that the Veteran 
meets the requirements for a TDIU.  The Board notes that 
while the Veteran is able to work part time, this marginal 
employment and is not considered substantially gainful 
employment.  His reported earnings for part-time employment 
are, at their highest $890.00 per month.  These earnings 
barely meet the poverty threshold as established by the U.S. 
Department of Commerce, Bureau of Census for persons over the 
age of 65.  In the Board's opinion, this employment is not 
substantially gainful.  Furthermore, as the VA examiner 
determined, the Veteran is prevented from obtaining 
substantially gainful employment through a full-time position 
due to his service-connected disabilities.  The Veteran has 
also stated the impact of his disabilities on his ability to 
perform many functions at work.

In sum, the evidence of record establishes that the Veteran 
is not able to engage in substantially gainful employment, 
including a full-time position at his current workplace, due 
to his service-connected disabilities.  Therefore, the 
criteria for a TDIU have been met.  


ORDER

Entitlement to a rating in excess of 30 percent for traumatic 
arthritis of the left knee with instability is denied.

Entitlement to a TDIU is granted, subject to the criteria 
applicable to the law and regulations governing the criteria 
for the payment of monetary benefits. .



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


